NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                        IN THE DISTRICT COURT OF APPEAL

                                        OF FLORIDA

                                        SECOND DISTRICT



In the Interest of C.H., a child.   )
________________________________ )
                                    )
K.C.,                               )
                                    )
               Appellant,           )
                                    )
v.                                  )             Case No. 2D19-1193
                                    )
LUTHERAN SERVICES FLORIDA,          )
INC., a Florida corporation;        )
CHILDREN'S NETWORK OF               )
SOUTHWEST FLORIDA, LLC, a Florida )
corporation; FLORIDA DEPARTMENT )
OF CHILDREN AND FAMILIES, an        )
agency of the State of Florida; and )
OPERATION PAR, INC.,                )
                                    )
               Appellees.           )
________________________________ )


Opinion filed September 18, 2020.

Appeal from the Circuit Court for Lee
County; Robert J. Branning, Judge.

Stacie J. Schmerling and Howard M.
Talenfeld of Talenfeld Law, Fort
Lauderdale; Michael A. Bernstein of
Michael A. Bernstein, P.A., Fort
Lauderdale; and Richard A. Filson of
Filson & Penge, P.A., Sarasota, for
Appellant.
Kayla A. Riera-Gomez of Wilson, Elser,
Moskowitz, Edelman & Dicker, LLP, Miami,
and Andrew W. Feldman of Klein Glasser
Park & Lowe, P.L., Miami, for Appellee
Lutheran Services Florida, Inc.

Eric J. Netcher of Dean, Ringers,
Morgan & Lawton, P.A., Orlando, and
Joshua B. Walker of Walker, Revels,
Greninger & Netcher, PLLC, Orlando,
for Appellee Children's Network of
Southwest Florida, LLC.

Julie C. Ireland and AnnMarie G. Flores
of Cole, Scott & Kissane, P.A., Fort Myers,
for appellee Operation Par, Inc.

No appearance for appellee Department of
Children Families.


PER CURIAM.


             Affirmed.


NORTHCUTT, ROTHSTEIN-YOUAKIM, and ATKINSON, JJ., Concur.




                                          -2-